Citation Nr: 1818390	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  17-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent prior to June 6, 2017, and in excess of 30 percent from June 6, 2017 for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction was transferred to the RO in Lincoln, Nebraska. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to June 6, 2017, the Veteran's average puretone threshold for the right and left ears warranted no more than 20 percent disability rating at all times. 

2.  From June 6, 2017, the combination of the Veteran's average puretone thresholds and speech discrimination scores for the right and left ears warranted no more than a 30 percent disability rating at all times.

3.  The evidence of record does not establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his employment history; education and training; acquired job skills; and demonstrated ability to engage in light physical and/or sedentary labor.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent prior to June 6, 2017, and in excess of 30 percent from June 6, 2017 for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.27, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for TDIU have been not been met.  38 U.S.C. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Disability Rating for Bilateral Hearing Loss

The Veteran contends that he is entitled to an increased disability rating in excess of 20 percent prior to June 6, 2017, and in excess of 30 percent from June 6, 2017 for bilateral hearing loss.  See May 2014 VA Form 9 (functionally, a notice of disagreement with the December 2013 rating decision); June 2017 VA Form 9.

Preliminarily, the Board notes the applicable DC for hearing impairment is DC 6100.  38 C.F.R. § 4.85.  The diagnostic criteria associated with DC 6100 do not list any specific symptoms or functional effects.  See 38 C.F.R. §§ 4.85, Table VI, Table VIA, Table VII, 4.86; see also Doucette v. Shulkin, 28 Vet. App. 366, 367 (2017).  Rather, hearing loss is evaluated through the mechanical application of a veteran's audiometric test results to the rating tables.  Doucette, 28 Vet. App. at 367, citing Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Rating Schedule utilizes three tables to evaluate hearing impairment; Tables VI, VIA, and VII.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining Roman numeral designations for the level of hearing impairment in each ear.  38 C.F.R. § 4.85(e).  Roman numeral designations are derived from Table VI or VIA.  38 C.F.R. §§ 4.85(b), (c).  Table VI is based on a combination of puretone threshold average and speech discrimination percentage.  38 C.F.R. § 4.85(b).  The Roman numerals range from I to XI.  A higher Roman numeral is assigned based on a combination of a higher puretone threshold average and a lower speech discrimination percentage.  If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average.  38 C.F.R. 
§ 4.85(c).  Puretone threshold average is the average of the puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz (Hz) frequencies.  38 C.F.R. § 4.85(d).  

Notwithstanding the above, when the puretone threshold at the 1000, 2000, 3000, and 4000 Hz frequencies is 55 decibels (dB) or more; or when the puretone threshold is 30 dB or less at the 1000 Hz frequency and 70 dB or more at the 2000 Hz frequency, whichever table, Table VI or VIA, results in the highest Roman numeral designation will be utilized.  38 C.F.R. § 4.86.  

In assessing the evidence of record, the Board recognizes the Veteran is competent to provide evidence regarding the lay observable symptoms of his hearing impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  

However, for VA compensation purposes, audiometric testing conducted by a state-licensed audiologist is required to evaluate the severity of a veteran's hearing impairment.  38 C.F.R. § 4.85.  Since there is no evidence of record establishing that either the Veteran is a state-licensed audiologist, he is not competent to provide evidence regarding the severity of his hearing loss in terms of puretone thresholds and speech discrimination percentage.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  As a result, the Board must rely on the medical evidence of record.   

As in this instance, where an increase in the disability rating assigned is at issue, the primary concern is the Veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C. § 5110 (2012).  

Here, it appears the Veteran did not expressly file an increased disability rating claim for his bilateral hearing loss.  Instead, when he initiated a claim for TDIU in a March 2013 Statement in Support of Claim, the RO interpreted it to include an increased disability claim for bilateral hearing loss.  As such, the relevant timeframe for consideration is from March 7, 2012 to the present.  See 38 U.S.C. § 5110; March 2013 Statement in Support of Claim (received by the VA on March 7, 2013).  

The relevant evidence of record begins with a November 2013 VA examination.  November 2013 Hearing Loss and Tinnitus VA Examination Report.  At the time of the November 2013 examination, he reported having difficulty hearing two-way radio conversations and women's voices.  He required the use of an amplified phone at home.  When he is on a cell phone, he is only able to hear about half the conversation.

Following audiometric testing, the VA examiner logged the following results: 

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25 dB
20 dB
45 dB
75 dB
75 dB
Left Ear
30 dB
45 dB
70 dB
80 dB
85 dB

PURETONE THRESHOLD AVERAGE
Right Ear
54 dB
Left Ear
70 dB

SPEECH DISCRIMINATION
Right Ear
CNT
Left Ear
CNT

As noted above, the VA examiner indicated "CNT" for each ear with respect to speech discrimination, indicating it could not be tested.  The VA examiner explained the use of speech discrimination scores was inappropriate in this instance because the observed communication abilities during the examination were inconsistent with the reduced speech recognition scores and puretone thresholds obtained upon testing.  Based on the foregoing, Table VIA is applicable.  See 38 C.F.R. §§ 4.85(c).  

Utilizing Table VIA, 54 dB puretone threshold average for the right ear results in the designation of a Roman numeral III.  See 38 C.F.R. § 4.85(c).  For the left ear, the 70 dB puretone threshold average results in the designation of a Roman numeral VI.  When the Roman numerals III and VI are applied to Table VII, the resulting percentage evaluation is 10 percent.  

Following the November 2013 VA examination, the Veteran was tested again in November 2016 during an audiology appointment.  November 2016 VA Audiology Note.  However, a review of the accompanying Audiological Evaluation, which documented the testing data, explicitly includes a notation that the results were not adequate for disability rating purposes.  As another matter, while the VA audiologist included speech discrimination scores, the Maryland CNC test was not utilized.  See 38 C.F.R. § 4.85(a) (audiometric testing must include a controlled speech discrimination test, specifically the Maryland CNC).  As such, the November 2016 results have no probative value with respect to this claim.

The Veteran underwent a second VA examination in June 2017.  June 2017 Hearing Loss and Tinnitus VA Examination Report.  During this examination, he averred that he had to close his business a year ago because he had difficulty hearing.

Audiometric testing provided the following results:




PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25 dB
25 dB
75 dB
75 dB
70 dB
Left Ear
35 dB
55 dB
80 dB
75 dB
80 dB

PURETONE THRESHOLD AVERAGE
Right Ear
61 dB
Left Ear
73 dB

SPEECH DISCRIMINATION
Right Ear
82%
Left Ear
64%

This VA examiner determined the use of speech discrimination scores were appropriate.  For this reason, Table VIA is not applicable.  See 38 C.F.R. §§ 4.85(c).  

Utilizing Table VI, the combination of the 61 dB puretone threshold average and the 82 percent speech discrimination for the right ear results in the designation of a Roman numeral IV.  See 38 C.F.R. § 4.85.  For the left ear, the combination of the 73 dB puretone threshold average and the 64 percent speech discrimination results in the designation of a Roman numeral VII.  When the Roman numerals IV and VII are applied to Table VII, the resulting percentage evaluation is 20 percent.

While the Veteran's hearing on this test in both ears qualified as an exceptional pattern of hearing, utilizing Table VIA resulted in Roman numeral IV being assigned to the right ear and Roman numeral VI being assigned to the left ear, which results in the same 20 percent rating discussed above.  

Two months later, in August 2017, a VA otolaryngologist noted the Veteran's hearing was decreased since the last examination, and advised him to contact audiology for follow up testing.  However, upon testing, a VA audiologist determined there was no appreciable change in his hearing when compared to his prior test results.  September 2017 VA Audiology Note.  Prior to the September 2017, he was last tested in November 2016, the results of which are detailed above.  November 2016 VA Audiology Note.  

In view of the above, the November 2013 and June 2017 Hearing Loss and Tinnitus VA Examination Reports are the most probative evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Necessarily, the Board finds the preponderance of the evidence does not substantiate an increased disability rating in excess of 20 percent at any time prior to June 6, 2017, nor in excess of 30 percent at any time from June 6, 2017 to the present for bilateral hearing loss.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  In doing so, the Board declines to reduce the disability rating assigned from June 6, 2017.

Ordinarily, increased evaluations under other potentially applicable DCs must be considered as well.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, no such assessment is necessary because the evidence of record does not raise any symptoms not addressed by the diagnostic criteria delineated in DC 6100.  See Doucette, 28 Vet. App. at 369 (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment because the audiometric tests are designed to measure precisely these effects).

II.  Entitlement to TDIU

The Veteran contends that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See March 2013 Statement in Support of Claim.

Although the Veteran initiated a claim for TDIU in a March 2013 Statement in Support of Claim, as the RO interpreted the March 2013 Statement in Support of Claim to include an increased disability claim for bilateral hearing loss, it became part and parcel of that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  While initially, the relevant timeframe for consideration is from March 7, 2012 to the present, in his July 2017 Veteran's Application for Increased Compensation Based on Unemployability, he averred that he became too disabled to work as of September 30, 2016.  See 38 U.S.C. § 5110; March 2013 Statement in Support of Claim (received by the VA on March 7, 2013).  As there is no evidence, to include the Veteran's statements, that he was unable to work prior to this date, the time period for consideration begins at that time. 

During the entire appeal period, the Veteran has been service-connected for ulcerative colitis status post colostomy, with a 30 percent disability rating; bilateral hearing loss, with a 20 percent rating prior to June 6, 2017 and a 30 percent disability rating thereafter; residuals of a laceration to the left foot with injury to muscle group X and a tender scar with neuroma, with a 20 percent disability rating; and tinnitus with a 10 percent disability rating.  His combined rating was 60 percent prior to June 6, 2017 and 70 percent thereafter.  Prior to that date, the Veteran did not meet the minimum disability rating percentage threshold for schedular TDIU consideration.  38 C.F.R. § 4.16(a) (if a veteran is service-connected for more than one disability, at least one must be rated at 40 percent disabling, and the total combined disability rating must be at least 70 percent).  From June 6, 2017, the Veteran does meet the percentage requirement, because his bilateral hearing loss at a 30 percent rating and tinnitus at a 10 percent rating are derived from the same etiology-acoustic trauma in service.  The 30 percent and 10 percent combine to satisfy the 40 percent requirement to be considered for schedular TDIU.  

Nonetheless, even when a veteran does not meet the percentage standards for schedular TDIU (as the Veteran does not prior to June 6, 2017), he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b).  Rather, the Board may only consider whether referral for extraschedular TDIU to the Director, Compensation Service is appropriate.  The Board will address both time periods below.

The sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show the veteran is incapable of performing the physical and mental acts required by employment by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this context, appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran avows that he had to close his motor scooter and all-terrain vehicle business because he was not able to have conversations with his customers and he would miss critical information.  June 2017 VA Form 9; June 2017 Hearing Loss and Tinnitus VA Examination Report (the Veteran reported he closed his business a year ago because of hearing difficulties).  Due to this, he believed that he would not be able to follow verbal directions from an employer.  He does not cite any impediments stemming from his other service-connected disabilities. 

With respect to the Veteran's bilateral hearing loss, an April 2017 VA Physician Note documented he required the use of hearing aids.  Even with hearing aids, he had trouble if the speaker was not facing him.  April 2017 VA Physician Note.  However, when the speaker was facing him, he understood perfectly well. 

As noted above, there are no other symptoms attributable to the Veteran's bilateral hearing loss raised by the record not encompassed by the diagnostic criteria delineated in DC 6100.  See Doucette, 28 Vet. App. at 369.  As a disability rating in it of itself recognizes the impairment makes it difficult to obtain and keep employment, in order for him to prevail on a claim of TDIU the record must reflect some factor that takes his case outside the norm.  See Van Hoose, supra; see also 
38 C.F.R. §§ 3.321(a), 4.1 (2017) (the rating schedule represents as far as can practicably be determined the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations).  As such, his bilateral hearing loss alone does not justify referral for extraschedular  TDIU consideration.  

With respect to the Veteran's other service-connected disabilities, VA examiners in November 2013 and June 2017 opined there was no occupational impairment caused by the Veteran's tinnitus.  November 2013 Hearing Loss and Tinnitus VA Examination Report; June 2017 Hearing Loss and Tinnitus VA Examination Report. 

In terms of the residuals of his laceration to the left foot with injury to muscle group X and a tender scar with neuroma, a VA examiner in November 2013 opined the Veteran would be occupationally impaired by discomfort with prolonged standing and walking.  However, the VA examiner did not indicate that physical employment was precluded altogether.

In regard to his ulcerative colitis status post colostomy, VA examiners in November 2013 and November 2015 opined the Veteran's fecal leakage would require him to work near a restroom, which limited him to light duty or sedentary employment.  November 2013 Rectum and Anus Conditions VA Examination Report; November 2013 Intestinal Conditions VA Examination Report; November 2015 Intestinal Conditions VA Examination Report; November 2015 VA Intestinal Surgery VA Examination Report.

The Board acknowledges there is no singular VA examination addressing the combined effects of the Veteran's service-connected disabilities.  Nonetheless, the Board finds the evidence detailed above provides adequate evidence to evaluate the combined effects of his bilateral hearing loss, tinnitus, residuals of the laceration to the left foot with injury to muscle group X and a tender scar with neuroma, and ulcerative colitis status post colostomy because it includes his relevant lay statements, pertinent physical findings, as well as an assessment of the functional impact of each disability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) (holding that regulations place the responsibility for the ultimate TDIU determination on the VA).

In view of the above, the Board finds the Veteran at a minimum retains the physical and mental abilities to engage in light physical employment and sedentary employment.  

A review of the claims file suggests that the Veteran continues to engage in at least light physical employment.  Although an April 2017 VA Physician Note, recorded his claim that he was retired, it also noted his admission that he repaired and sold mechanical rides.  

In his June 2017 VA Form 9, the Veteran explained that after closing his business, he purchased some old coin operated children's rides to repair and sell.  He worked with his neighbor who completed any electrical repairs while he did the refinishing.  June 2017 VA Form 9.  These rides are sold through eBay or Craig's List by e-mail or text messaging.  He averaged one or two sales per month.  Id.; see also July 2017 VA Physician Note (the Veteran reported averaging one sale per month).

In his July 2017 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran remarked that he kept busy by buying old coin operated children's rides; repairing them; and selling them, mostly online.  In order to do so, he is required to maintain a tax identification number.  

Although the Veteran states his hobby is not a full-time or part-time job; is at best sporadic; and does not provide a consistent paycheck, the Board notes the evidence of record suggests that he has been engaging in this operation at least since October 2016.  See October 2016 VA Physician Note (the Veteran reported that while he was no longer leasing space, he was working out of his home, still selling carnival rides).  There is no information of record indicating he is no longer conducting this operation.  

Even though the Veteran does not consider this employment, in a July 2017 Report of Income from Property or Business, he acknowledged it was in fact a business.  Cf. July 2017 Informal Hearing Presentation (the Veteran's representative asserted it was a hobby that did not require close coordination with others).  Thus, the Board finds he has been self-employed throughout the relevant timeframe.

Contrary to the assertion that his business is at best sporadic and does not provide a consistent income, the Board notes the Veteran's admission that he averaged one sale per month of the refurbished coin-operated children's rides.  Cf. June 2017 VA Form 9; July 2017 VA Physician Note.  Further, in October 2016, he relayed the list price for one particular item was $2,700, and that he had received an offer to purchase of $2,000.  October 2016 VA Physician Note.  These figures are suggestive of an annual gross income between $24,000 and $32,400.

Nonetheless, given the Veteran's assertions, the Board must also consider whether his self-employment constitutes marginal employment.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section F.1.c.  In that regard, an occupation that exceeds the poverty threshold, as established by the US Department of Commerce, US Census Bureau, for one person in annual income, irrespective of the number of hours or days worked, is considered substantially gainful employment.  See Faust v. West, 13 Vet. App. 342, 355-356 (2000); see also VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section F.1.c.

In his July 2017 Report of Income from Property or Business, the Veteran reported that in 2017 his net income as the sole owner of the coin operated children's rides refurbishing business was $1,100.  July 2017 Report of Income from Property or Business (the Veteran appears to have miscalculated his net income; he reported $1,100 in gross income with $700 in expenses; thus, his net income would total $400).  While this report is not entirely consistent with his admissions in October 2016 noted above, the Board will accord him the benefit of the doubt and find that his present self-employment constitutes marginal employment. 

However, the fact the Veteran has been engaged in marginal employment is not dispositive of entitlement to TDIU, because it does not necessarily exclude the ability to secure and follow substantially gainful employment.  Furthermore, the inability to make a profit is not always indicative of an inability to follow substantially gainful employment.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section F.1.b., F.3.b.  

Thus, the Board next examines the Veteran's employment history, educational and vocational attainment, and any other relevant factors.  In his July 2017 Veteran's Application for Increased Compensation Based on Unemployability, in terms of prior work history, he only listed two; septic systems installer and self-employed in the sales industry.  He did not include the dates during which he was self-employed; stated the hours he worked were varied; and denied any time lost due to illness.

In a January 2008 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported having prior work experience in security for three months in 2007, and as a child abuse case manager from June 2002 to January 2007.

Additionally, in a January 2008 Statement in Support of Claim, the Veteran relayed his civilian work history has included being a police officer, investigator, and mental health case manager.  January 2008 Statement in Support of Claim; see also October 2008 Response to Request for Employment Information in Connection with Claim for Disability Benefits from A. Center; October 2008 Response to Request for Employment Information in Connection with Claim for Disability Benefits from D.M. Hospital.

In terms of education and training, the Veteran reported having a college degree.  July 2017 Veteran's Application for Increased Compensation Based on Unemployability.  Additionally, he reported having education or training in law enforcement, corrections, and as a mental health case manager. 

Here, the evidence of record establishes that despite the Veteran's hearing impairment, he has still been able to effectively manage a business during the relevant timeframe, which has required communication and coordination with a neighbor regarding labor and with customers.  Although he would be limited to light physical labor or sedentary employment, the evidence of record also establishes that he has a college degree with additional training in both physical and sedentary employment fields; practical business management skills; computer skills, such as the ability to conduct online business transactions on eBay and Craig's List; non-verbal communication skills, such as text messaging; and remains able to engage in some physical labor, such as painting.  

In light of the above, the Board finds the preponderance of the evidence does not establish the Veteran is unable to secure and follow substantially gainful employment, warranting either the assignment of a TDIU from June 6, 2017 or a referral to the Director, Compensation Service, for extraschedular TDIU consideration prior to that date.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan, supra. 


ORDER

An increased disability rating in excess of 20 percent prior to June 6, 2017, and in excess of 30 percent from June 6, 2017 for bilateral hearing loss is denied.

Entitlement to TDIU is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


